Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 4th, 2021 and January 13th, 2022 have been considered by the examiner.

Response to Amendment
	The amendment filed November 29th, 2021 has been entered.

Response to Arguments
	Applicant’s arguments are moot in view of the new grounds of rejections. Applicant’s arguments, see Page 8, filed November 29th, 2021, with respect to the rejection(s) of claims 1-8 under Shioya (US 2018/0039096) in view of Pellicori (US 2004/0095645) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Okubo (US 2014/0055743). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Okubo (US 2014/0055743) in view of Shioya (US 2018/0039096).

    PNG
    media_image1.png
    406
    470
    media_image1.png
    Greyscale

Regarding claim 1, Okubo discloses an eyeglass lens (Figs. 1A-1B, 1a), 

having a pattern layer (19a) having a laminated structure in which a plurality of layers is laminated on the hard layer ([0034], “Incidentally, the transparent pattern 19a may also be formed by laminating a plurality of different material layers one upon another”), wherein 
the pattern layer (19a) includes a metal oxide layer ([0068], “transparent pattern 19a is formed by a single layer of tantalum oxide (Ta.sub.2O.sub.5)”) directly laminated on a surface of the hard layer (as shown in Fig. 1B), and a metal oxide layer ([0030], “The high refractive index film 15b is formed of … a plurality of metal oxides”) located on an uppermost surface of the pattern layer (as shown in Fig. 1B, and 
the pattern layer is discontinuous (as shown in Figs. 1A-1B, the pattern layer 19a is discontinuous) and includes at least one opening to the surface of the hard layer (as shown in Figs. 1A-1B, the pattern layer 19a does not cover the entirety of 15a-1, allowing for openings to the hard coat).
Okubo does not specifically disclose a metal layer.
However Shioya, in the same field of endeavor, teaches a metal layer ([0093], “a pattern using a colored material such as a coloring matter and a metal”, [0096], “in the case of a metal, for example, there are cited a chrome, an aluminum, a gold, a silver and the like”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the eyeglass lens of Okubo with the a metal layer as taught by Shioya, for the purpose of improving the performance of the lens ([0093, 0098]).
Regarding claim 3, Okubo in view of Shioya teaches as is set forth in claim 1 rejection above but does not specifically disclose wherein a metal layer is a metal layer selected from the 
However Shioya, in the same field of endeavor, teaches wherein a metal layer is a metal layer selected from the group consisting of a chromium layer, a molybdenum layer, a tungsten layer, an iron layer, a cobalt layer, a nickel layer, a copper layer, a silver layer, and a gold layer ([0096], “As the coloring matter layer, in the case of a metal, for example, there are cited a chrome, an aluminum, a gold, a silver and the like”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the eyeglass lens of Okubo in view of Shioya with the wherein a metal layer is a metal layer selected from the group consisting of a chromium layer, a molybdenum layer, a tungsten layer, an iron layer, a cobalt layer, a nickel layer, a copper layer, a silver layer, and a gold layer as taught by Shioya, for the purpose of improving the performance of the lens ([0093, 0098]).
Regarding claim 4, Okubo in view of Shioya teaches as is set forth in claim 1 rejection above and Okubo further discloses wherein the metal oxide layer directly laminated on the surface of the hard layer is a metal oxide layer selected from the group consisting of a silicon oxide layer, an aluminum oxide layer, a cerium oxide layer, a chromium oxide layer, a molybdenum oxide layer, a tungsten oxide layer, a zirconium oxide layer, a titanium oxide layer, a niobium oxide layer, a tin oxide layer, and a tantalum oxide layer ([0068], “transparent pattern 19a is formed by a single layer of tantalum oxide (Ta.sub.2O.sub.5)”).
Regarding claim 5, Okubo in view of Shioya teaches as is set forth in claim 1 rejection above and Okubo further discloses wherein a thickness of the metal oxide layer directly 
Regarding claim 6, Okubo in view of Shioya teaches as is set forth in claim 1 rejection above and Okubo further discloses wherein the metal oxide layer located on the uppermost surface of the pattern layer is a metal oxide layer selected from the group consisting of a silicon oxide layer, an aluminum oxide layer, a cerium oxide layer, a chromium oxide layer, a molybdenum oxide layer, a tungsten oxide layer, a zirconium oxide layer, a titanium oxide layer, a niobium oxide layer, a tin oxide layer, and a tantalum oxide layer ([0030], “The high refractive index film 15b is formed of … wherein such material is composed of, at a proper rate, a plurality of metal oxides such as niobium oxide (Nb.sub.2O.sub.5), tantalum oxide (Ta.sub.2O.sub.5), titanium oxide (TiO.sub.2), zirconium oxide (ZrO.sub.2), yttrium oxide (Y.sub.2O.sub.3), aluminum oxide (Al.sub.2O.sub.3) and the like”).
Regarding claim 7, Okubo in view of Shioya teaches as is set forth in claim 1 rejection above but does not specifically disclose wherein a thickness of the metal oxide layer located on the uppermost surface of the pattern layer is in the range of 1 nm to 100 nm.
However Shioya, in the same field of endeavor, teaches wherein a thickness of a metal oxide layer (Fig. 18, uppermost SiO2 of the AR LAYER) located on the uppermost surface of the pattern layer is in the range of 1 nm to 100 nm (Fig. 18, 26 nm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the eyeglass lens of Okubo in view of Shioya with the wherein a thickness of the metal oxide layer located on the uppermost surface of the pattern layer is in 
Regarding claim 8, Okubo in view of Shioya teaches as is set forth in claim 1 rejection above and Okubo further discloses an eyeglass comprising the eyeglass lens ([0001], “The present invention relates to an optical lens; more particularly, the present invention relates to an optical lens having a pattern formed therein and favorable to be used as a spectacle lens”).
Regarding claim 9, Okubo in view of Shioya teaches as is set forth in claim 1 rejection above and Okubo further discloses a method for producing an eyeglass lens (Figs. 4A-4C), wherein the eyeglass lens is the eyeglass lens (1a), and the method including 
forming a resist pattern (21) on a surface of a hard layer (13) provided on a lens substrate (11), and 
forming a continuous layer (19) having a laminated structure on a surface of the hard layer on which the resist pattern has been formed (as shown in Fig. 4A), 
the continuous layer having the laminated structure including a continuous layer of a metal oxide ([0058], “wherein the transparent material film 19 is formed of tantalum oxide (Ta.sub.2O.sub.5)”) directly laminated on the surface of the hard layer on which the resist pattern has been formed (as shown in Fig. 4A) and a continuous layer of a metal oxide located on the uppermost surface of the continuous laminated structure (as shown in Fig. 4C), and further including 
forming the pattern layer by removing the resist pattern (as shown in Fig. 4B) after the formation of the continuous layer having the laminated structure, thereby peeling off a portion of the continuous layer having the laminated structure that has been formed on the resist 
Okubo does not specifically disclose a continuous layer of a metal. 
However Shioya, in the same field of endeavor, teaches a continuous layer of a metal ([0093], “a pattern using a colored material such as a coloring matter and a metal”, [0096], “in the case of a metal, for example, there are cited a chrome, an aluminum, a gold, a silver and the like”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the eyeglass lens of Okubo in view of Shioya with the a continuous layer of a metal as taught by Shioya, for the purpose of improving the performance of the lens ([0093, 0098]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Okubo (US 2014/0055743) in view of Shioya (US 2018/0039096), further in view of Pellicori (US 2004/0095645).
Regarding claim 2, Okubo in view of Shioya teaches as is set forth in claim 1 rejection above and Okubo further discloses wherein the pattern layer (19a) is configured of the metal oxide layer (19a) directly laminated on the surface of the hard layer (as shown in Fig. 1B). 
Okubo does not specifically disclose a metal layer directly laminated on a surface of the metal oxide layer directly laminated on the surface of the hard layer, and a metal oxide directly laminated on a surface of the metal layer directly laminated on the surface of the metal oxide layer.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the eyeglass lens of Okubo in view of Shioya with the a metal layer directly laminated on a surface of the metal oxide layer directly laminated on the surface of the hard layer, and a metal oxide directly laminated on a surface of the metal layer directly laminated on the surface of the metal oxide layer as taught by Pellicori, for the purpose of protecting the metal layer ([0110]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Okubo (US 2014/0055743) in view of Shioya (US 2018/0039096), further in view of Kume (WO 2017018299, as evidenced by the machine translation). 
Regarding claim 10, Okubo in view of Shioya teaches as is set forth in claim 9 rejection above but does not specifically disclose wherein removing the resist pattern includes physical peeling.
However Kume, in the same field of endeavor, teaches wherein removing a resist pattern (32) includes physical peeling (Pg. 15, lines 32-33, “The removal of the resist pattern, for example, can be peeled off”).
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Okubo (US 2014/0055743) in view of Shioya (US 2018/0039096), further in view of Imai (JP 2003007674, as evidenced by the machine translation).
Regarding calim 11, Okubo in view of Shioya teaches as is set forth in claim 9 rejection above but does not specifically disclose including performing ion cleaning with oxygen ions on the surface of the hard layer on which the pattern layer has been formed. 
However Imai, in the same field of endeavor, teaches including performing ion cleaning with oxygen ions on the surface of the hard layer on which the pattern layer has been formed (Pg. 5, Par. 7, “oxygen cleaning … polymer film having the film thickness b is removed”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the eyeglass lens of Okubo in view of Shioya with the including performing ion cleaning with oxygen ions on the surface of the hard layer on which the pattern layer has been formed as taught by Imai, for the purpose of forming an optical lens without defects (Pg. 5, Par. 7). 

Claims 12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okubo (US 2014/0055743) in view of Shioya (US 2018/0039096), further in view of Moravec (US 2004/0257525).
Regarding claim 12, Okubo in view of Shioya teaches as is set forth in claim 1 rejection above and Okubo further discloses wherein a metal oxide layer (19a) is directly laminated on the surface of the hard layer (as shown in Fig. 1A).
Okubo does not specifically disclose wherein a metal oxide is a silicon oxide layer. 
However Okubo, in a separate embodiment, teaches wherein a metal oxide is a silicon oxide layer ([0074], “the transparent pattern 29c is formed of a material having low refractive index, such as silica dioxide (SiO.sub.2)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the eyeglass lens of Okubo in view of Shioya with the wherein a metal oxide is a silicon oxide layer as taught by Okubo, for the purpose of improving durability ([0074]). 
Modified Okubo in view of Shioya does not specifically disclose and a hard layer is a cured layer of a curable composition, the curable composition including a silane compound.
However Moravec, in the same field of endeavor, teaches and a hard layer ([0044]) is a cured layer of a curable composition, the curable composition including a silane compound ([0044], “The hardcoat layers, as well understood in the art, may be … silanes and siloxanes”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the eyeglass lens of modified Okubo in view of Shioya with the a 
Regarding claim 14, Modified Okubo in view of Shioya, further in view of Moravec teaches as is set forth in claim 12 rejection above but does not specifically disclose wherein a metal layer is a metal layer selected from the group consisting of a chromium layer, a molybdenum layer, a tungsten layer, an iron layer, a cobalt layer, a nickel layer, a copper layer, a silver layer, and a gold layer.
However Shioya, in the same field of endeavor, teaches wherein a metal layer is a metal layer selected from the group consisting of a chromium layer, a molybdenum layer, a tungsten layer, an iron layer, a cobalt layer, a nickel layer, a copper layer, a silver layer, and a gold layer ([0096], “As the coloring matter layer, in the case of a metal, for example, there are cited a chrome, an aluminum, a gold, a silver and the like”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the eyeglass lens of modified Okubo in view of Shioya and further in view of Moravec with the wherein a metal layer is a metal layer selected from the group consisting of a chromium layer, a molybdenum layer, a tungsten layer, an iron layer, a cobalt layer, a nickel layer, a copper layer, a silver layer, and a gold layer as taught by Shioya, for the purpose of improving the performance of the lens ([0093, 0098]).
Regarding claim 15, Modified Okubo in view of Shioya, further in view of Moravec teaches as is set forth in claim 12 rejection above and Okubo further discloses wherein the metal oxide layer directly laminated on the surface of the hard layer is a metal oxide layer selected from the group consisting of a silicon oxide layer, an aluminum oxide layer, a cerium 
Regarding claim 16, Modified Okubo in view of Shioya, further in view of Moravec teaches as is set forth in claim 12 rejection and Okubo further discloses wherein a thickness of the metal oxide layer directly laminated on the surface of the hard layer is in the range of 1 nm to 100 nm ([0035], “the film thickness of the transparent pattern 19a is about 10 nm”).
Regarding claim 17, Modified Okubo in view of Shioya, further in view of Moravec teaches as is set forth in claim 12 rejection and Okubo further discloses wherein the metal oxide layer located on the uppermost surface of the pattern layer is a metal oxide layer selected from the group consisting of a silicon oxide layer, an aluminum oxide layer, a cerium oxide layer, a chromium oxide layer, a molybdenum oxide layer, a tungsten oxide layer, a zirconium oxide layer, a titanium oxide layer, a niobium oxide layer, a tin oxide layer, and a tantalum oxide layer ([0030], “The high refractive index film 15b is formed of … wherein such material is composed of, at a proper rate, a plurality of metal oxides such as niobium oxide (Nb.sub.2O.sub.5), tantalum oxide (Ta.sub.2O.sub.5), titanium oxide (TiO.sub.2), zirconium oxide (ZrO.sub.2), yttrium oxide (Y.sub.2O.sub.3), aluminum oxide (Al.sub.2O.sub.3) and the like”).
Regarding claim 18, Modified Okubo in view of Shioya, further in view of Moravec teaches as is set forth in claim 12 rejection but does not specifically disclose wherein a 
However Shioya, in the same field of endeavor, teaches wherein a thickness of a metal oxide layer (Fig. 18, uppermost SiO2 of the AR LAYER) located on the uppermost surface of the pattern layer is in the range of 1 nm to 100 nm (Fig. 18, 26 nm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the eyeglass lens of modified Okubo in view of Shioya and further in view of Moravec with the wherein a thickness of the metal oxide layer located on the uppermost surface of the pattern layer is in the range of 1 nm to 100 nm as taught by Shioya, for the purpose of improving the performance of the lens ([0093, 0098]).
Regarding claim 19, Modified Okubo in view of Shioya, further in view of Moravec teaches as is set forth in claim 12 rejection and Okubo further discloses an eyeglass comprising the eyeglass lens ([0001], “The present invention relates to an optical lens; more particularly, the present invention relates to an optical lens having a pattern formed therein and favorable to be used as a spectacle lens”).
Regarding claim 20, Modified Okubo in view of Shioya, further in view of Moravec teaches as is set forth in claim 12 rejection and Okubo further discloses a method for producing an eyeglass lens (Figs. 4A-4C), wherein the eyeglass lens is the eyeglass lens (1a), and the method including 
forming a resist pattern (21) on a surface of a hard layer (13) provided on a lens substrate (11), and 

the continuous layer having the laminated structure including a continuous layer of a metal oxide ([0058], “wherein the transparent material film 19 is formed of tantalum oxide (Ta.sub.2O.sub.5)”) directly laminated on the surface of the hard layer on which the resist pattern has been formed (as shown in Fig. 4A) and a continuous layer of a metal oxide located on the uppermost surface of the continuous laminated structure (as shown in Fig. 4C), and further including 
forming the pattern layer by removing the resist pattern (as shown in Fig. 4B) after the formation of the continuous layer having the laminated structure, thereby peeling off a portion of the continuous layer having the laminated structure that has been formed on the resist pattern (as shown in Fig. 4B, [0060], “the transparent material film 19 above the masking layer 21 is selectively removed along with the masking layer 21”).
Okubo does not specifically disclose a continuous layer of a metal. 
However Shioya, in the same field of endeavor, teaches a continuous layer of a metal ([0093], “a pattern using a colored material such as a coloring matter and a metal”, [0096], “in the case of a metal, for example, there are cited a chrome, an aluminum, a gold, a silver and the like”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the eyeglass lens of modified Okubo in view of Shioya and further in view of Moravec with the a continuous layer of a metal as taught by Shioya, for the purpose of improving the performance of the lens ([0093, 0098]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Okubo (US 2014/0055743) in view of Shioya (US 2018/0039096), further in view of Moravec (US 2004/0257525) and Pellicori (US 2004/0095645).
Regarding claim 13, Modified Okubo in view of Shioya, further in view of Moravec teaches as is set forth in claim 12 rejection above and Okubo further discloses wherein the pattern layer (19a) is configured of the metal oxide layer (19a) directly laminated on the surface of the hard layer (as shown in Fig. 1B). 
Okubo does not specifically disclose a metal layer directly laminated on a surface of the metal oxide layer directly laminated on the surface of the hard layer, and a metal oxide directly laminated on a surface of the metal layer directly laminated on the surface of the metal oxide layer.
However Pellicori, in the same field of endeavor, teaches a metal layer (Fig. 16, [0109], “first metal layer 15”) directly laminated on a surface of a metal oxide layer (35) directly laminated on the surface of the hard layer (13), and a metal oxide (Fig. 16, 35, [0109], “dielectric layer 17”, claim 22, “at least one dielectric”) directly laminated on a surface of the metal layer directly laminated on the surface of the metal oxide layer (as shown in Fig. 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the eyeglass lens of modified Okubo in view of Shioya and further in view of Moravec with the a metal layer directly laminated on a surface of the metal oxide layer directly laminated on the surface of the hard layer, and a metal oxide directly laminated on a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                           26 January 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872